Citation Nr: 1222701	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for chronic sinusitis, which is currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for talonavicular degenerative joint disease, right foot/ankle, which is currently rated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for talonavicular degenerative joint disease, left foot, which is currently rated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for total abdominal hysterectomy, which is currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967, and from January 1968 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds remand warranted for each of the issues noted above.    

With regard to the claims for increased rating for sinusitis and a right foot/ankle disorder (issues #1 and #2), remand is warranted for the issuance of a supplemental statement of the case (SSOC).  

The Statement of the Case (SOC) pertaining to those two issues was issued to the Veteran in November 2008.  Since then, and prior to Certification of these issues to the Board in August 2011, additional VA medical evidence and lay evidence has been included in the claims file.  The Board notes that the record contains a Supplemental SOC (SSOC) dated in June 2010.  However, that SSOC only addresses the right foot/ankle disorder.  Moreover, that SSOC does not indicate review of relevant VA medical evidence (VA treatment records dated between December 2009 and May 2010) and relevant lay evidence (a June 2010 statement from the Veteran) included in the claims file prior to the August 2011 Certification to the Board.  Based on this procedural background, the case must be remanded for the issuance of a new SSOC that considers all evidence of record pertaining to the Veteran's claims for increased rating for sinusitis and a right ankle/foot disorder.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2011).  Moreover, prior to the issuance of a new SSOC, any VA treatment records dated since May 2010 should be included in the claims file. 

With regard to the increased rating claims for hysterectomy and a left foot disorder (issues #3 and #4), remand is warranted for the issuance of an SOC.  

By rating decision dated in June 2010, the RO denied these claims by continuing a 30 percent evaluation for the hysterectomy, and a 10 percent evaluation for the left foot disorder.  Later in June 2010, the Veteran filed a notice of disagreement (NOD) against the decision.  A SOC must be issued in response to that NOD.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  All outstanding relevant VA treatment records should be obtained and added to the record.

2.  The RO/AMC should review the Veteran's claims for increased rating for sinusitis and a right foot/ankle disorder.  Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a SSOC.  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SOC/SSOC.  An appropriate period of time should be allowed for response.  

3.  The RO/AMC should issue a SOC on the claims for increased rating for a hysterectomy and a left foot disorder.  The Veteran should be given an opportunity to respond.  The RO/AMC should return the issues of increased ratings for a hysterectomy and a left foot disorder to the Board only if the Veteran submits a timely substantive appeal as to those claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


